DETAILED ACTION

In response to the Request for Reconsideration filed August 25, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 - 8 are allowable over the Prior Art of Record because it fails to teach or suggest a method for sensing misalignment of a rotating shaft, the method comprising the steps of rotating the shaft aligned along a shaft axis, wherein a first coupling with a first rim and a first axis is mounted to a first end of the shaft, and a second coupling with a second rim and a second axis is mounted to a second end of the shaft, wherein a first sensor is coupled to a portion of the shaft such that the first sensor rotates with the shaft as the shaft is rotated; and determining an angle of the shaft based on the sensed distance from the first sensor to the first rim of the first coupling representing the sensed change in the distance from the first sensor to the first rim of the first coupling during one revolution of the shaft in combination with the remaining limitations of the claims. 

Claims 9 – 13 are allowable over the Prior Art of Record because it fails to teach or suggest a flexible shaft assembly comprising a sensor assembly mounted to the shaft, wherein the sensor assembly comprises a collar mounted onto an exterior surface of the shaft; and a first sensor coupled to the collar such that the first sensor rotates with the collar as the collar is rotated with the shaft, wherein the first sensor faces the first outer rim of the first coupling in combination with the remaining limitations of the claims. 

Claims 14 – 15 are allowable over the Prior Art of Record because it fails to teach or suggest a shaft misalignment measuring system comprising a sensor assembly mounted on the shaft, wherein the sensor assembly comprises a collar attached to the shaft; a first sensor mounted to a first location of the collar, wherein the first sensor is configured to measure a change in angle of the first radially outer rim as the shaft rotates; and a second sensor mounted to a second location of the collar, wherein the second sensor is configured to measure a change in angle of the second radially outer rim as the shaft rotates in combination with the remaining limitations of the claims. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference are considered relevant to the invention but fail to teach the combination as claimed:
Kakaley et al. (US Pub. No. 2020/0378849)
Discenzo (US 7,322,250)
Southward (US Pub. No. 2005/0044968)
Parkinson (US 6,782,766)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861 
October 26, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861